Citation Nr: 1511330	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from March 2001 to March 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Denver, Colorado RO currently has proper jurisdiction.

The Board remanded the case in May 2012 and September 2013 for additional development.  The Veteran was afforded VA examinations and additional medical records were associated with the claims files.  A Supplemental Statement of the Case was issued in October 2014.  The case has been returned to the Board.  

The Veteran also perfected an appeal regarding the issues of entitlement to service connection for cysts on his back, neck, and buttocks; arthritis of the toes; a bilateral ankle disability; wound residuals to the forehead, upper lip, and forearm; headaches; hives on the left arm; and a vision disability.  Before the Veteran's appeal was returned to the Board, an October 2014 rating decision granted service connection for bilateral shin splints; right and left ankle sprains; bilateral metatarsalgia; scars of the head face, neck and right arm; headaches; urticaria; and dry eye syndrome.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board notes that the Veteran was scheduled for a Board hearing via videoconference in November 2011, but failed to appear and has not provided good cause for doing so.

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.

3.  The Veteran does not have a back (spine) disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A back (spine) disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2007 and July 2007, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by medical professionals, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board acknowledges that Veteran's complete service treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence relevant to the claims herein decided.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 reflects that his military occupational specialty was Patriot Missile Crewmember.  The Board observes that the Veteran had service in Southwest Asia from February 2003 to June 2003, and that it was conceded that the Veteran had combat exposure in relation to the grant of service connection for PTSD.  The Board therefore finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his November 2013 and June 2014 VA audiological examinations confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, the Veteran has credibly stated that he experienced hearing loss since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure.  In this regard, the Board acknowledges that the Veteran reported working in an oil field and riding a motorcycle after service, but points out that he was exposed to loud noises while launching missiles during his military service.  Similarly, the Board observes that the Veteran's post-deployment assessment indicates that the Veteran reported discharging his weapon.  

The Veteran's competent and credible statements thus support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim is the November 2013 and June 2014 VA examiners' negative nexus opinions.  As to these negative nexus opinions, Board finds that they are inadequate and lacking in probative value, as the examiners relied on the Veteran's normal hearing on separation in finding that there was not a threshold shift greater than normal measurability in service.  However, the Board points out that there is a lack of objective documentation demonstrating whether the Veteran experienced a threshold shift during service, as there is no separation examination or audiological evaluation available.  Likewise, the VA examiners disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's bilateral hearing loss was not due to his military noise exposure, the examiner did not provide a rationale other than a lack of a threshold change during service and the Veteran's purported normal hearing at separation, despite in-service noise exposure and confirmation via audiological testing that the Veteran had current hearing loss disability; the VA examiner relied on an incorrect assumption as to the Veteran's audiological status at separation, as there is no such audiological evaluation of record. 

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Additionally, the November 2013 and June 2014 VA audiological examinations establish that the Veteran suffers from tinnitus.  The Veteran reported experiencing tinnitus since service at the June 2014 VA examination.  The Veteran also reported exposure to gunfire and missile launches in service.  As previously indicated, the Board finds that the Veteran had in-service noise exposure.

Regarding tinnitus, the Board observes that the November 2013 and June 2014 VA examiners stated that the Veteran's tinnitus is not related to the Veteran's noise exposure in service.  Nonetheless, the Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure.  See Buchanan, supra.  The November 2013 and June 2014 VA examiners' nexus opinion failed to address the Veteran's credible lay statements attesting the onset of tinnitus during service or his documented history of noise exposure in service.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability and tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service in Iraq.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Back Disorder

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has a back (spine) disorder due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

The weight of the evidence is against the existence of a back (spine) disorder.  Service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a back (spine) disorder during or after service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Moreover, the Veteran has not provided any evidence of treatment or diagnoses of a back (spine) disorder.  To the contrary, the Veteran reported at the June 2014 VA examination that he did not have a back disorder as it pertains to the spine, and that his claim as to a "back disorder" was related to a recurrent pilonidal cyst on his back, and not his spine.  He further reported that he has never had a spine condition, and has never experienced back pain, stiffness, or injuries.  There is no credible evidence of a back (spine) disorder; the June 2014 VA examination was normal, and there was no evidence of back or neck disability of the musculoskeletal system.  The Board points out that the Veteran has been granted service connection for recurrent pilonidal and sebaceous cysts of the back, neck, and buttocks, and notes that VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Here, we find that the Veteran's the normal findings and the Veteran's report that he is not claiming service connection for his spine to be determinative.  As these statements are both probative and credible, the Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also notes that there no basis to grant under the theory of an undiagnosed illness.  As previously discussed, the Veteran does not allege, and the evidence does not establish, that he has a spine disability, diagnosed or otherwise.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for a back (spine) disorder is denied.



REMAND

The claim for service connection for a bilateral knee disorder is being remanded for a clarifying medical opinion.

A VA knee examination was conducted in June 2014.  The Veteran reported that he fell off a wall while in Iraq in 2002 and injured his right knee.  He said it was swollen and was treated with a splint and Motrin.  He said he continued to have knee pain, but was discharged shortly after returning from Iraq and had no further treatment during active duty.  He said that after active duty, he went to VA and had magnetic resonance imaging (MRI), which showed a torn anterior cruciate ligament (ACL) of the right knee.  He said that he had gradual onset of left knee discomfort shortly after the right knee condition started, which he attributed to having to use his left knee more to compensate for his right knee.  

The diagnoses were right knee strain, status post ACL tear with surgical repair, and left knee strain.  The examiner opined that the Veteran's bilateral knee disorders were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner noted that the Veteran did not complain of knee pain on his post deployment questionnaire or at a medical visit after military discharge.  The examiner also noted that the evidence of record clearly documented that the Veteran fell off a wall in 2006.  

In a January 2015 Informal Hearing Presentation, the Veteran's representative argues that the June 2014 VA medical opinion was inadequate.  The Board agrees.  As discussed above, the Veteran is a combat veteran.  He reports that he injured his right knee while in Iraq, i.e., in a combat zone.  Therefore, his statements regarding the injury shall be accepted as sufficient proof of the in-service injury absent clear and convincing evidence to the contrary.  The fact that he may have fallen and injured his right knee in 2006 does not mean that he did not also fall and injure his right knee in 2002.  Because the examiner discounted the Veteran's lay statements regarding his in-service injury without providing an explanation, the Board finds the opinion inadequate.  The examiner must accept as true the Veteran's statements regarding his right knee injury in 2002.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to the VA examiner who conducted the June 2014 VA knee examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner is asked to provide a supplemental opinion as to following:

a) Is it at least as likely as not (a 50 percent or greater probability) that any right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury therein? 

For purposes of providing an opinion, the examiner should accept as true Veteran's statements that he fell from a wall in 2002, injured his right knee, and experienced swelling, which was treated with a splint and Motrin.  

b) If the answer to (a) is yes, is it at least as likely as not (a 50 percent or greater probability) that any left knee disorder is caused or aggravated by service-related right knee disorder?

For purposes of provided an opinion, the examiner should accept as true the Veteran's statements that he began experiencing left knee discomfort shortly after he injured his right knee in service.

2.  After completing this action, the AOJ should ensure that the medical opinion complies with the remand directive.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


